USDC IN/ND case 1:20-cv-00451-HAB-SLC document 1 filed 12/08/20 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

TRAVIS P. DELAGRANGE,             )
                                  )
            Plaintiff,            )
                                  )
v.                                )     CAUSE NO.:
                                  )
WEAVER POPCORN                    )
MANUFACTURING, INC.,              )
                                  )
            Defendant.            )

                                      COMPLAINT

     Comes now Plaintiff, by counsel, alleges against the Defendant that:

     1. Plaintiff is Travis P. DeLaGrange who worked at Weaver Popcorn Manufacturing,

        Inc., through a temporary service, Pro Resources Staffing Services, from about

        February 25, 2019 until his termination on or about December 3, 2019. Weaver

        Popcorn, however was Plaintiff’s employer and controlled the terms, conditions, and

        benefits of Plaintiff’s employment. Plaintiff is a resident of Marion Indiana and

        worked for Weaver Popcorn Manufacturing, Inc., in Van Buren, Indiana.

     2. Defendant Weaver Popcorn Manufacturing, Inc., is a company doing business at

        at 408 West Landess Street, Van Buren, Indiana 46991. Defendant is an “employer”

        for purposes of Title VII and the ADA. Defendant’s Registered Agent is Brian

        Hamilton, 4485 South Perry Worth Road, Whitestown, Indiana 46075.

     3. Plaintiff filed a Charge of Discrimination No. 470-2020-01790 on or about February

        24, 2020, a copy of which is attached hereto, made a part hereof, and incorporated

        herein as Exhibit A. The EEOC issued a Dismissal and Notice of Rights on or about

        September 9, 2020 (Exhibit B), and this Complaint has been filed within ninety days

                                             1
USDC IN/ND case 1:20-cv-00451-HAB-SLC document 1 filed 12/08/20 page 2 of 3


        after receipt thereof.

     4. Plaintiff alleges that he suffered a sexually hostile work environment, disability

        discrimination and retaliatory discharge -- all while an employee at Weaver Popcorn

        Manufacturing, Inc., for the allegations set forth in his Charge of Discrimination

        (Exhibit A).

     5. Plaintiff alleged that he was a disabled individual under the American’s With

        Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) and that he was sexually

        harassed and retailed against in violation of Title VII of the Civil Rights Act of 1964,

        42 U.S.C. § 2000e et seq. (“Title VII”).

     6. Plaintiff was disabled/regarded as being disabled and had a record of impairment

        regarding his disabilities, which included hearing loss and sinus

        complications/surgery, conditions which substantially interfered with Plaintiff’s

        everyday life activities of hearing and listening and breathing. Defendant Weaver

        Popcorn Manufacturing, Inc., viewed Plaintiff’s hearing loss test and regarded

        Plaintiff as having a disability and denied Plaintiff any interactive process which

        could have led to a reasonable accommodation for his disabilities, but Defendant

        failed to engage in the interactive process and denied Plaintiff any accommodations

        under the ADA.

     7. On or about December 3, 2019, Plaintiff was informed that his assignment had ended

        as a result of “performance” issues, but Plaintiff had not received any write-ups or

        prior issues regarding his performance (except Plaintiff received one write-up which

        fell off after three months, and this write-up was for complaining about needing

        additional help on his line). During this write-up, Plaintiff requested to be moved to a



                                              2
USDC IN/ND case 1:20-cv-00451-HAB-SLC document 1 filed 12/08/20 page 3 of 3


            different line and was denied.

        8. Plaintiff contends that his termination was discriminatory and retaliatory and resulted

            from Defendant’s intentional actions which were in reckless disregard of Plaintiff’s

            federally protected civil rights under Title VII and the ADA. Normally, Defendant

            made its “temps” full-time hires within six (6) months of employment, but Plaintiff

            was retaliated against for taking a hearing test (ADA disability discrimination).

        9. Plaintiff requests compensation for the loss of his job and job-related benefits

            including income, mental anguish, emotional distress, inconvenience, humiliation,

            embarrassment, and other damages and injuries. Because Defendant acted

            intentionally and in reckless disregard of Plaintiff’s federal rights. Plaintiff requests

            punitive damages.

        WHEREFORE, the Plaintiff prays for judgment against the Defendant for compensatory

        damages, punitive damages, backpay, front pay, reasonable attorney fees and costs, and

        all other just and proper relief in the premises.

                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.

                                                       Respectfully submitted,

                                                       CHRISTOPHER C. MYERS & ASSOCIATES

                                                       /s/ Christopher C. Myers
                                                       Christopher C. Myers, #10043-02
                                                       809 South Calhoun Street, Suite 400
                                                       Fort Wayne, IN 46802
                                                       Telephone:     (260) 424-0600
                                                       Facsimile:     (260) 424-0712
                                                       E-mail: cmyers@myers-law.com
                                                       Attorney for Plaintiff

                                                   3
